DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
An amendment was received from the applicant on October 5, 2021.
Claims 1-3 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance.  The rotational leash assembly for surfboards as claimed is not shown or suggested in the prior art because of the use of a rotational leash assembly which includes a spherical element and a metal shaft member, where said metal shaft member is horizontally embedded into said spherical member so as to be capable of slidably retaining a surf leash cable, and where said metal shaft member is located within the geometry of said spherical member.
The prior art as disclosed by Milani (US 2012/0227678 A1) shows the use of a multi-anchoring device that is comprised of a ball joint with a cup shaped recess, an outer ring housing with a top cover portion, a bottom retaining plate, and a metal eyebolt that protrudes from said ball joint so that it is capable of slidably retaining a line or cable.  Prickett (US 5,199,916) discloses an anchor plug for a surfboard that is capable of being cemented into a recess in a top surface of a surfboard for slidably retaining a surf leash cable.
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LARS A OLSON whose telephone number is (571) 272-6685. The examiner can normally be reached Monday to Friday 8:30am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SAMUEL J MORANO can be reached on 571-272-6684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 




November 4, 2021


/LARS A OLSON/Primary Examiner, Art Unit 3617